Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00139-CR

                                        Federico JUAREZ Sr.,
                                              Appellant

                                                 v.
                                             The State of
                                        The STATE of Texas,
                                              Appellee

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                  Trial Court No. 11-05-13303-CR
                           Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 3, 2013

DISMISSED AS MOOT

           On February 13, 2013, appellant was convicted of aggravated sexual assault of a child and

sentenced to life in prison. Appellant timely filed a motion for new trial and a notice of appeal. On

April 25, 2013, the trial court granted appellant’s motion for new trial, setting aside “the judgment

and sentence in this cause” and ordering a new trial. On May 21, 2013, we notified appellant that

this appeal appeared to be moot because the trial court granted his motion for new trial. See TEX.

R. APP. 21.9(b) (stating that the granting of a new trial restores a case to its position before trial).

We ordered appellant to file, on or before June 4, 2013, a response explaining why this appeal
                                                                                    04-13-00139-CR


should not be dismissed as moot. No response was filed. Because the trial court granted appellant’s

motion for new trial, making any appeal from the original judgment moot, we dismiss this appeal.

See TEX. R. APP. P. 21.9(b), 43.2(f).

                                                     PER CURIAM

DO NOT PUBLISH




                                               -2-